                                               USDC SDNY
     Case 1:19-cr-00306-GHW Document 82 Filed 05/26/20 Page 1 of 1
                                               DOCUMENT
MEMORANDUM ENDORSED                            ELECTRONICALLY FILED
                                               DOC #:
                                               DATE FILED: 5/27/20
                                               LAW OFFICES OF
                                            NATALI J.H. TODD, P.C.

  NATALI J.H. TODD                                                                 26 COURT STREET
  MEMBER: NY & MA BAR                                                                  SUITE 413
                                                                                BROOKLYN, NY 11242-1134

                                                                                Tel: 718-797-3055
                                                                                Fax: 718-504-3900
                                                                                E-mail: natali_todd@yahoo.com
                                                                                www.natalitoddlawyer.com
  May 26, 2020

  By ECF
  Honorable Gregory H. Woods
  United States District Judge
  Southern District of New York
  United States Courthouse
  500 Pearl Street
  New York, New York 10007

  Re:     U.S. v. Uillis Rosario Acosta, et al. S1 19 Cr. 306 (GHW)

  Dear Judge Woods:

          Counsel writes to respectfully request a 60-day adjournment of the sentencing proceeding
  currently scheduled for June 9, 2020 due to the current COVID-19 pandemic. Counsel has
  consulted with government counsel who consents to this request.

          Thank you for your consideration to this request.

  Respectfully,

  /s/
  Natali Todd, Esq.

  cc: AUSA Cecilia Vogel (by ECF)


   Application granted. The defendant's sentencing is adjourned to August 20, 2020 at 3:00 p.m.
   The defendant's sentencing submissions are due no later than July 22, 2020; the Government's
   sentencing submissions are due no later than July 29, 2020.

   SO ORDERED
   May 26, 2020
